Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
The examiner issued a Notice of Allowance on 12/1/2021.  Applicant filed a post-allowance Information Disclosure Statement (IDS) on 12/27/2021.  After considering the WIPO reference listed on the IDS and U.S. 2009/0238968 by Hatanaka (which is a U.S. document related to the WIPO document listed on the IDS), the examiner determined that the case can be allowed with further amendments.  In a phone conversation, the examiner presented these amendments to applicant and applicant agreed to the amendments.  This present office action presents the new Examiner’s Amendment and new Reasons for Allowance.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Soumya Panda on January 20, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: A method for cleaning a gas supply line comprising:
	forming a film of a compound on an inner wall of a gas supply line by polymerization of a first compound and a second compound by controlling a temperature of the gas supply line to a first temperature at which the first compound and the second compound are polymerized in a state where a first gas containing the first compound and a second gas containing the second compound are supplied to the gas supply line; and 
	removing the film by controlling the temperature of the gas supply line to a second temperature at which the film is depolymerized after predetermined processing is performed on a target object in a processing chamber by a processing gas supplied into the processing chamber through the gas supply line having the film, 
	wherein the first compound is isocyanate, [[and]]
	wherein the second compound is amine or a compound having a hydroxyl group, and
wherein said forming the film includes:
	controlling the temperature of the gas supply line to the second temperature,
	supplying the first gas and the second gas into the gas supply line in a state where valves at both ends of the gas supply line are opened, wherein each of said valves can open or close the gas supply line, and
forming the film of the compound on the inner wall of the gas supply line by controlling a temperature of the gas supply line to the first temperature in a state where the valves at both ends of the gas supply line are closed
Cancel claims 2 and 6.  Note that claim 9 was canceled in the Examiner’s Amendment dated 12/1/2021 and remains canceled.  
Amend claim 3 as follows: The method of claim [[2]] 1, wherein said forming the film is executed multiple times before the predetermined processing is performed on the target object in the processing chamber by the processing gas supplied into the processing chamber through the gas supply line having the film.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 1, which is the independent claim.  With regard to claim 1, the most relevant prior art is U.S. 2009/0238968 by Hatanaka.  Hatanaka teaches forming a film on an inner wall of a gas supply line (item 17 in Figure 3), wherein the film is formed by polymerizing a gas mixture of 4,4’-methylenedianiline (MDA) and diphenyl-methane diisocyanate (MDI; Par. 0074-0090).  Hatanaka does not teach that forming said film comprises controlling a temperature of the gas supply line to the recited first temperature in a state where the recited valves at both ends of the gas supply line are closed.  The reviewed prior art does not provide motivation to modify the method of Hatanaka to arrive at the method recited by claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
January 21, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714